Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 1 of 14




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                 Case No.: 0:21-cv-60456

  GREGORY HAROLD POPE, and
  MICHELE BERNADETTE POPE,

         Plaintiffs,

  v.

  KAYE BENDER REMBAUM, P.L.,

        Defendant.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                 INJUNCTIVE RELIEF SOUGHT

         Plaintiffs Gregory Harold Pope and Plaintiffs Michele Bernadette Pope (“Plaintiffs”) sues

  Defendant Kaye Bender Rembaum, P.L., (“Defendant”) for violating the Fair Debt Collection

  Practices Act (“FDCPA”) and the Florida Consumer Collection Practices Act (“FCCPA”)

                                           JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331, and

  28 U.S.C. § 1337.

         2.         Supplemental jurisdiction exists for the claims arising under FCCPA pursuant to

  28 U.S.C. § 1367.

         3.         Venue in this District is proper because Plaintiffs resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here.

                                                           PARTIES

         4.         Plaintiffs is a natural person, and a citizen of the State of Florida, residing in

  Broward County, Florida.

                                                                                                                 PAGE | 1 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 2 of 14




          5.         Defendant is Florida corporation, with its principal place of business located in

  Pompano Beach, Florida.

          6.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          7.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

          8.         At all times material, the Creditor was the creditor of the debts Defendant sought

  to collect from Plaintiff.

                                            DEMAND FOR JURY TRIAL

          9.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                              FACTUAL ALLEGATIONS

          10.        On a date better known by Defendant, Sabal Ridge Apartment Association, Inc.

  (the “Creditor”) referred the collection of a debt (the Consumer Debt”) to Defendant for collection.

          11.        On a date better known by Defendant, Defendant began attempting to collect a debt

  (the “Consumer Debt”) from Plaintiff.

          12.        The Consumer Debt is an obligation allegedly had by Plaintiffs to pay money

  arising from a transaction between the creditor of the Consumer Debt, the Creditor, and Plaintiffs

  for the maintenance and upkeep of Plaintiff’s residence (the “Subject Service”).

          13.        The Subject Service was primarily for personal, family, or household purposes.

          14.        Plaintiffs is the alleged debtor of the Consumer Debt.

          15.        Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          16.        Defendant is a business entity engaged in the business of collecting consumer debts.

                                                                                                                  PAGE | 2 of 14
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 3 of 14




         17.      Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

         18.      Defendant is required to register with the Florida Office of Financial Regulation as

  a “Consumer Collection Agency.”

         19.      Defendant maintains all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         20.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant does maintain, are current to within one week of the current date.

         21.      Defendant is a “debt collector” within the meaning of 15 U.S.C. § 1692a(6).

         22.      Defendant is a “person” within the meaning of Fla. Stat. § 559.72.

         23.      On a date better known by Defendant, Defendant began attempting to collect the

  Consumer Debt from Plaintiff.

         24.      During Defendant’s initial communication with Plaintiffs in connection with the

  collection of the Consumer Debt, Defendant did not adequately disclose to Plaintiffs the

  information, statements, and/or disclosures required by 15 U.S.C. § 1692g(a)(3)-(5).

         25.      Defendant failed to adequately provide and/or communicate to Plaintiffs the

  information, statements, and/or disclosures required by 15 U.S.C. § 1692g(a)(3)-(5).

         26.      On a date better known by Defendant, Defendant sent a letter, internally dated

  March 09, 2020, to Plaintiffs (the “Collection Letter”) in an attempt to collect the Consumer Debt.

         27.      Attached as Exhibit “A” is a copy of the Collection Letter.

         28.      The Collection Letter is a communication from Defendant to Plaintiffs in

  connection with the collection of a debt.




                                                                                                               PAGE | 3 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 4 of 14




          29.      The Collection Letter is a communication from Defendant to Plaintiffs in

  connection with the collection of the Consumer Debt.

          30.      Defendant engaged in activity constituting any action to collect a debt by sending

  the Collection Letter to Plaintiff.

          31.      In the Collection Letter, Defendant represents the amount of the Consumer Debt as

  being $47,627.69.

          32.      Defendant falsely represents the amount of the Consumer Debt, by and through the

  Collection Letter, as the $47,627.69 that Defendant demands from Plaintiffs in the Collection

  Letter is comprised of principal, interest, costs, fines, and fees (including attorneys’ fees), that are

  not explicitly permitted by the agreement underlying the Consumer Debt or otherwise explicitly

  permitted by statute. Put differently, the $47,627.69 demanded in the Collection Letter exceeds the

  amount that Defendant and/or the Creditor could lawfully, by way of statute or contract, attempt

  to collect or collect from Plaintiff.

          33.      Defendant knew that the $47,627.69 demanded in the Collection Letter exceeded

  the amount that Defendant could lawfully attempt to collect, or otherwise collect, from Plaintiff.

          34.      Defendant knew that, by attempting to collect amounts from Plaintiffs in excess of

  what Defendant could lawfully collect, Defendant was asserting a legal right which both Defendant

  and the Creditor knew did not exist.

          35.      Defendant’s representation of the Consumer Debt in the Collection Letter

  ($47,627.69)

          36.      The Collection Letter was required to comply with, among other things, the

  disclosure requirements of § 1692e(11) of the FDCPA.




                                                                                                                PAGE | 4 of 14
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 5 of 14




         37.      Defendant is required to state in the Collection Letter, at minimum, that it (the

  Collection Letter) is a communication from a debt collector.

         38.      Defendant does not state in the Collection Letter that it (the Collection Letter) is a

  communication from a debt collector.

         39.      Defendant violated § 1692e(11) of the FDCPA by failing to state in the Collection

  Letter that, among other things, the Collection Letter was a communication from a debt collector.

         40.      The Collection Letter caused Plaintiffs to believe that, regardless of Plaintiff’s prior

  disputes and regardless of the illegality of Defendant’s conduct, would continue to increase the

  amount it (Defendant) demanded from Plaintiffs and, as result, Plaintiffs was ultimately coerced

  into paying $18,462.42 to Defendant, of which Plaintiffs paid under protest, to stem Defendant’s

  unlawful conduct.

         41.      As a result of the Collection Letter, Defendant collected from Plaintiffs amounts

  that were not expressly authorized by the agreement creating the Consumer Debt or otherwise

  explicitly permitted by statute. In particular, the $18,462.42 that Defendant collected from

  Plaintiffs is comprised of [1] attorneys’ fees that Defendant was not legally, whether by contract

  or statute, recover from Plaintiff; [2] unlawful interest, fees, and other charges; and [3] amounts

  which had otherwise already been paid by Plaintiff.

         42.      Plaintiffs suffered actual damages as a result of the Collection Letter, as the

  Collection Letter coerced Plaintiffs into paying, under protest, $18,462.42 to Defendant, of which

  is comprised of amounts that neither Defendant nor the Creditor could lawfully collect, or

  otherwise attempt to collect, from Plaintiff.

         43.      In addition to causing Plaintiffs actual harm, the Collection Letter wasted Plaintiff’s

  time. Plaintiffs would not have wasted time reading the Collection Letter, Plaintiffs would not

                                                                                                               PAGE | 5 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 6 of 14




  have wasted time trying to understand why Plaintiffs was the target of wrongful and otherwise

  unlawful collection activity, and Plaintiffs would not have wasted time deliberating what to do

  about the Collection Letter.

         44.      Notwithstanding the time which the Collection Letter caused Plaintiffs to waste,

  Defendant, by and through the Collection Letter, inflicted frustration, pain, confusion, and distrust,

  as well as emotional turmoil, onto Plaintiff. All of the aforementioned injuries suffered by

  Plaintiffs constitute a concrete harm.

                                            ARTICLE III STANDING

         45.      “Under settled precedent, the ‘irreducible constitutional minimum’ of standing

  consists of three elements: the Plaintiffs must have suffered an injury in fact, the defendant must

  have caused that injury, and a favorable decision must be likely to redress it. The party invoking

  the jurisdiction of a federal court bears the burden of establishing these elements to the extent

  required at each stage of the litigation.” Trichell v. Midland Credit Mgmt., 964 F.3d 990, *7 (11th

  Cir. 2020) (citing and quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992)).

  Simplified, Article III standing has three leading components: (1) injury in fact; (2) causation; and

  (3) redressability.

         46.      “The ‘foremost’ standing requirement is injury in fact.” Trichell at *8 (emphasis

  added) (quoting Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 103 (1998)).

         47.      “An injury in fact consists of ‘an invasion of a legally protected interest’ that is

  both ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’”

  Trichell at *8 (emphasis added) (quoting Lujan, 504 U.S. 555 at 560). Simplified, injury in fact

  has four components: an (1) actual or imminent, and not conjectural or hypothetical, (2) invasion

  of a legally protected interest (3) that is concreate and (4) particularized. See Spokeo, 136 S. Ct.

                                                                                                               PAGE | 6 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 7 of 14




  1540 at 1548 (“To establish injury in fact, a Plaintiffs must show that he or she suffered ‘an

  invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

  imminent, not conjectural or hypothetical.’” (quoting Lujan, 504 U. S. 555 at 560)); see also

  Cooper v. Atl. Credit & Fin., No. 19-12177, 2020 U.S. App. LEXIS 23719, at *8 (11th Cir. July

  28, 2020) (“To establish standing, a Plaintiffs must instead ‘show that the violation harmed …

  the underlying concrete interest that Congress sought to protect.’” (emphasis added) (quoting

  Casillas v. Madison Ave. Assocs., 926 F.3d 329, 333 (7th Cir. 2019)).

         48.      “To be particularized, the injury ‘must affect the Plaintiffs in a personal and

  individual way.’ [quoting Lujan, 504 U. S. 555 at 560 n.1]. In other words, ‘the injury in fact test

  requires more than an injury to a cognizable interest. It requires that the party seeking review be

  himself among the injured.’ [quoting Sierra Club v. Morton, 405 U.S. 727, 734-35 (1972)]. The

  same principle holds true when the Plaintiffs invokes a statutory cause of action: ‘where a statute

  confers new legal rights on a person, that person will have Article III standing to sue where the

  facts establish a concrete, particularized, and personal injury to that person as a result of the

  violation of the newly created legal rights.’” Trichell at *17 (emphasis added) (quoting Palm Beach

  Golf Center-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1251 (11th Cir. 2015)).

         49.      “A ‘concrete’ injury must be ‘de facto’ – that is, it must be ‘real, and not abstract.’”

  Trichell at *8 (emphasis added) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016)).

  “As a general matter, tangible injuries qualify as concrete.” Trichell at *8 (quoting Spokeo, 136

  S. Ct. 1540 at 1549). Allegations of either having “made any payments in response to” a

  challenged collection letter “or even … wasted time or money in determining whether to do so”

  are tangible and otherwise concrete injuries. Trichell at *8 (emphasis added).




                                                                                                               PAGE | 7 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 8 of 14




                                              SCOPE OF TRICHELL

         50.      In Trichell, the Eleventh Circuit pointedly grappled the injury in fact component of

  Article III standing – and in particular – whether the intangible injuries alleged by the plaintiffs

  were capable of satiating the overarching injury in fact requirement. The Trichell court observed

  the injuries alleged by the plaintiffs as intangible because, although claiming to have received

  misleading and unfair collection letters that violated their rights under 15 U.S.C. § 1692e

  (generally prohibiting misleading communications in connection with the collection of a consumer

  debt) and § 1692f (generally prohibiting unfair communications in connection with the collection

  of a consumer debt), neither Plaintiffs alleged to have been misled or otherwise unfairly

  mislead by their respective collection letter.

         51.      Without allegations indicating that the plaintiffs themselves were misled, and

  because the specific section of the FDCPA advanced by the plaintiffs only prohibited misleading

  communications, any ability to satiate Article III standing by the plaintiffs quickly crumbled. Put

  differently, because the plaintiffs’ claim was that the underlying collection letters were misleading

  and/or otherwise unfair, in light of the fact that neither Plaintiffs alleged to have been misled

  themselves: [1] there was no palpable actual injury, but instead, merely the risk of an imminent

  injury, of which the court found insufficiently imminent, and [2] there was no sufficiently concrete

  or particularized injury because the plaintiffs did not allege more than an injury to a cognizable

  interest (i.e., the plaintiffs only alleged the collection letters could unlawfully mislead the least

  sophisticated consumer, and not that the plaintiffs themselves were unlawfully mislead).

         52.      Simply put, Trichell confirms that, to the extent a Plaintiffs is seeking to enforce an

  invasion of a statutorily created interest (e.g., § 1692e of the FDCPA which generally prohibits

  misleading communications in connection with the collection of a debt from a debt collectors), a

                                                                                                               PAGE | 8 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 9 of 14




  Plaintiffs cannot manifest the necessary injury in fact unless the Plaintiffs alleges a concrete,

  particularized, and personal injury caused by the violation of said statutorily created right.

         53.      With respect to Plaintiffs and the immediate action, Trichell affords some utility to

  the analysis of whether Plaintiffs has sustained and alleged the necessary injury in fact. In large,

  however, Trichell is of limited application, as the focus of Trichell was the sufficiency of the

  intangible injury alleged by the plaintiffs.

         54.      Here, unlike the plaintiffs of Trichell, Plaintiffs has sustained tangible injuries, see,

  e.g., Supra ¶¶ 39-43, the likes of which are objectively concrete. See Trichell at *8 (exemplifying

  allegations of either having “made any payments in response to” a challenged collection letter “or

  even … wasted time or money in determining whether to do so” as tangible and otherwise concrete

  injuries for purposes of Article III standing).

         55.      Further, as alleged below, because Defendant’s violation of the FDCPA and

  FCCPA caused tangible injury to Plaintiff, by way of demanding unlawful amounts from Plaintiffs

  and demanding collecting unlawful amounts from Plaintiff, it is without question that Plaintiff’s

  actual injuries are sufficiently particularized.

         56.      Thus, Plaintiffs has sufficiently established the injury in fact component of Article

  III standing, leaving only causation and redressability – the likes of which are equally satisfied,

  as a decision in Plaintiff’s favor will afford Plaintiffs both the actual and statutory damages sought

  herein and, but for the Collection Letter, Plaintiffs would not have sustained the complained of

  concrete injuries.

                                                  COUNT 1
                                      VIOLATION OF 15 U.S.C. § 1692e(11)

         57.      Plaintiffs incorporates by reference paragraphs 1 through 56 of this Complaint.


                                                                                                               PAGE | 9 of 14
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 10 of 14




           58.       The Collection Letter is a communication from Defendant to Plaintiffs in an attempt

   to collect the Consumer Debt. See Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1269 (11th

   Cir. 2016) (holding that a letter sent from a debt collector to a debtor's attorney, rather than directly

   to the debtor, qualified as a communication with a consumer so as to trigger the protection of,

   among other things, §§ 1692e, 1692f, and 1692g, of the FDCPA).

           59.       Section 1692e(11) of the FDCPA requires, at minimum, that Defendant disclose in

   the Collection Letter that it (the Collection Letter) is a communication from a debt collector.

   Edwards v. Niagara Credit Sols., Inc., 584 F.3d 1350, 1353 (11th Cir. 2009) (“Section 1692e(11)

   requires a debt collector ‘to disclose in subsequent communications that the communication is

   from a debt collector.’” Edwards v. Niagara Credit Sols., Inc., 584 F.3d 1350, 1353 (11th Cir.

   2009) (quoting 15 U.S.C. § 1692e(11)).

           60.       Setting aside whether the Collection Letter was Defendant’s initial communication

   with Plaintiff, nowhere in the Collection Letter does Defendant state that it (Defendant) is a debt

   collector, nor does the Collection Letter state that it (the Collection Letter) is a communication

   from a debt collector.

           61.       Accordingly, Defendant violated § 1692e(11) of the FDCPA in two twos – first, by

   failing to state that it (Defendant) was a debt collector in the Collection Letter and, second, by

   failing to state in the Collection Letter that it (the Collection Letter) was a communication from a

   debt collector.

           62.       WHEREFORE, Plaintiffs requests this Court to enter a judgment against Defendant

   awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] costs; and [4] reasonable

   attorneys’ fees.




                                                                                                               PAGE | 10 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 11 of 14




                                               COUNT 2
                           VIOLATION OF 15 U.S.C. §§ 1692e and 1692g(a)(3)-(5)

           63.      Plaintiffs incorporates by reference paragraphs 1 through 56 of this Complaint.

           64.      The Collection Letter is a communication from Defendant to Plaintiffs in an attempt

   to collect the Consumer Debt. See Bishop v. Ross Earle & Bonan, P.A., 817 F.3d 1268, 1269 (11th

   Cir. 2016) (holding that a letter sent from a debt collector to a debtor's attorney, rather than directly

   to the debtor, qualified as a communication with a consumer so as to trigger the protection of,

   among other things, §§ 1692e, 1692f, and 1692g, of the FDCPA).

           65.      At no point in time did Defendant adequately disclose or otherwise provide to

   Plaintiff, whether orally or in writing the information, statements, and/or disclosures required by

   15 U.S.C. § 1692g(a)(3)-(5). As such, sending the Collection Letter to Plaintiffs without having

   provided Plaintiffs with the statements, and/or disclosures required by, and in conformance with,

   § 1692g(a)(3)-(5) of the FDCPA, Defendant violated § 1692e and § 1692g(a) of the FDCPA.

           66.      WHEREFORE, Plaintiffs requests this Court to enter a judgment against Defendant

   awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] costs; and [4] reasonable

   attorneys’ fees.

                                                COUNT 3
                                      VIOLATION OF 15 U.S.C. § 1692f(1)

           67.      Plaintiffs incorporates by reference paragraphs 1 through 56 of this Complaint.

           68.      Defendant sent Plaintiffs the Collection Letter in an attempt to collect the Consumer

   Debt. As part of the Collection Letter, Defendant demanded that Plaintiffs pay exceedingly

   unlawful amounts, and if Plaintiffs failed to do so, the amounts demanded by Defendant would

   only increase. As a result of the Collection Letter, Defendant collected from Plaintiffs $18,462.42,




                                                                                                               PAGE | 11 of 14
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 12 of 14




   of which included amounts that are not expressly authorized by the agreement underlying the

   Consumer Debt or otherwise permitted by law.

           69.        As such, by and through collecting amounts from Plaintiffs which were not

   explicitly authorized by the agreement underlying the Consumer Debt or explicitly authorized by

   statute, Defendant violation the § 1692f(1) of the FDCPA.

           70.        WHEREFORE, Plaintiffs requests this Court to enter a judgment against Defendant

   awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] costs; and [4] reasonable

   attorneys’ fees.

                                                 COUNT 4
                                      VIOLATION OF 15 U.S.C. § 1692e(2)(A)

           71.        Plaintiffs incorporates by reference paragraphs 1 through 56 of this Complaint.

           72.        Defendant, by and through the Collection Letter, violated § 1692e(2)(A) of the

   FDCPA because the Collection Letter falsely represents the character of the Consumer Debt, as

   well as falsely represents the amount of the Consumer Debt.

           73.        The Collection Letter falsely represents the amount of the Consumer Debt because

   the $47,627.69 that Defendant demands from Plaintiffs in the Collection Letter is comprised of

   principal, interest, costs, fines, and fees (including attorneys’ fees), that are not explicitly permitted

   by the agreement underlying the Consumer Debt or otherwise explicitly permitted by statute. Put

   differently, the $47,627.69 demanded in the Collection Letter exceeds the amount that Defendant

   and/or the Creditor could lawfully, by way of statute or contract, attempt to collect or collect from

   Plaintiff.

           74.        As such, by and through the Collection Letter, Defendant violated § 1692e(2)(A)

   by falsely representing the amount of the Consumer Debt.


                                                                                                                 PAGE | 12 of 14
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 13 of 14




          75.      WHEREFORE, Plaintiffs requests this Court to enter a judgment against Defendant

   awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] costs; and [4] reasonable

   attorneys’ fees.

                                             COUNT 5
                                  VIOLATION OF FLA. STAT. § 559.72(9)

          76.      Plaintiffs incorporates by reference paragraphs 1 through 56 of this Complaint.

          77.      The Collection Letter falsely asserts that Defendant and/or the Creditor are entitled

   to recover, among other things, $47,627.69 from Plaintiffs. As stated above, neither Defendant-

   DC nor the Creditor could lawfully collect, or attempt to collect, amounts from Plaintiff in excess

   of what Defendants may legally demand from Plaintiffs under the explicit terms of the agreement

   underlying the Consumer Debt and/or under any explicitly statutory provision.

          78.      Here, by and through the Collection Letter, Defendant asserted a right which it knew

   did not exist, namely, the right to demand payment from Plaintiffs for amounts which neither

   Defendant nor the Creditor could lawfully collect, by way of an explicit contractual or statutory

   provision, from Plaintiffs. Thus, by and through the Collection Letter, Defendant violated §

   559.72(9) of the FCCPA.

          79.      WHEREFORE, Plaintiffs requests this Court to enter a judgment against

   Defendants awarding Plaintiff: [1] actual damages; [2] statutory damages; [3] an injunction

   prohibiting Defendants from engaging in further collection activities directed at Plaintiffs that

   violate the FCCPA; [4] costs; and [5] reasonable attorneys’ fees.

                        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                              PAGE | 13 of 14
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60456-WPD Document 1 Entered on FLSD Docket 02/26/2021 Page 14 of 14




        DATED: February 26, 2021
                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:      tom@jibraellaw.com
                                                              THE LAW OFFICES OF JIBRAEL S. HINDI
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136




                                                                                                           PAGE | 14 of 14
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
